Detail Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 08/24/2022 in which claims 01-15 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1)  “a low-bandwidth analysis module” in claim 8.
2) “first and second optical frequency comb generator” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Allowable Subject Matter
Claims 01-15 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method for interrogating an optical fiber, the method including the following steps:
injecting a probe signal into the optical fiber, the probe signal comprising a first frequency comb at a first repetition rate ∆f,
gathering a backscattering signal from the optical fiber, the backscattering signal comprising the probe signal convolved with an impulse response of the optical fiber in reflection, which is sensitive to at least one parameter being monitored;
beating the backscattering signal with a local oscillator signal to generate a beating signal, the local oscillator signal comprising a second frequency comb at a second repetition rate that is offset from the first repetition rate ∆f+δf and being mutually coherent with the first frequency comb, wherein of is a repetition rate offset between the first and second comb so as to have an increasing separation between adjacent pairs of lines in the two combs; and
analyzing the beating signal to thereby determine the at least one parameter being monitored by the optical fiber.
As for claim 08, none of the prior arts alone or in combination discloses A system for interrogating an optical fiber, wherein the system comprises:
the optical fiber that is configured to receive a probe signal, the probe signal comprising a first frequency comb at a first repetition rate ∆f and to generate a backscattering signal, the backscattering signal comprising the probe signal convolved with an impulse response of the optical fiber in reflection which is sensitive to at least one parameter being measured;
a photodetector configured to beat the backscattering signal received from the optical fiber with a local oscillator signal, the local oscillator signal comprising a second frequency comb at a second repetition rate that is offset from the first repetition rate, ∆f+δf, and that is mutually coherent with the first frequency comb; and
a low-bandwidth analysis module configured to determine the at least one parameter being sensed by the optical fiber from the beating signal.
The closest prior art, Koizuma (JP 2020051941 A) discloses a measurement signal is bifurcated into a first and a second measurement signal, each sent to a first and a second BFS calculation unit. A local oscillation signal is bifurcated into a first and a second local oscillation signal. Koizuma does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 01 and 08; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 02-07 and 09-15 are allowed due to their dependency of claims 01 and 08 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 08/24/2022, with respect to claims 01-15 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejections of claims 01-15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/          Examiner, Art Unit 2886                                                                                                                                                                                              


/TARIFUR R CHOWDHURY/          Supervisory Patent Examiner, Art Unit 2886